Citation Nr: 1729437	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-08 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating higher than 30 percent for asthmatic bronchitis with allergic component.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to February 2008.

This case comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which, in pertinent part, granted service connection for asthmatic bronchitis with allergic component and assigned a 10 percent disability rating, effective February 23, 2008. 

Thereafter, in a June 2014 rating decision, the RO increased the rating for the Veteran's service-connected respiratory disability to 30 percent disabling, effective February 23, 2008.

This matter was before the Board in November 2016 at which time it was remanded for additional evidentiary development.  A review of the record shows that the RO has complied with all remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that in the Veteran's substantive appeal, he requested a Travel Board hearing before a Veterans Law Judge.  The requested hearing was scheduled for April 28, 2015; however, in correspondence dated April 13, 2015, the Veteran withdrew his request for a Board hearing. 

As noted in the Board's November 2016 decision, the issues of whether new and material evidence has been received to reopen previously denied claims of service connection for a left elbow injury, mild pes planus of the left foot, right ear hearing loss, and allergies and additional claims for increased disability ratings for residual numbness status post-surgical muscle harvest of the right leg, right arm scar, right leg scar, deviated nasal septum, and left ear hearing loss have been raised by the record in a letter from the Veteran dated April 13, 2015.  However, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).




FINDING OF FACT

Throughout the period on appeal, the Veteran's asthmatic bronchitis with allergic component has required daily inhalational or oral bronchodilator therapy, with pulmonary function findings of FEV-1 of between 87 and 98 and FEV-1/FVC of between 68 and 95, and no objective indication of at least monthly visits to a physician for required care of exacerbations, or at least three courses of systemic corticosteroids yearly.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 percent for asthmatic bronchitis with allergic component have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6602 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Veteran's service-connected asthmatic bronchitis with allergic component has been evaluated under Diagnostic Code 6602, which contemplates bronchial asthma.

Under Diagnostic Code 6602, a 30 percent evaluation is warranted for an FEV-1 of 56 to 70 percent of predicted value, or, an FEV-1/FVC of 56 to 70 percent, or, daily inhalational or oral bronchodilator therapy, or, inhalational anti-inflammatory medication. 

A 60 percent evaluation is warranted for an FEV-1 of 40 to 55 percent of predicted value, or, an FEV-1/FVC of 40 to 55 percent, or, at least monthly visits to a physician for required care of exacerbations, or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

A maximum 100 percent disability rating is assigned for an FEV-1 less than 40 percent of the predicted value, or, FEV-1/FVC less than 40 percent, or, more than one attack per week with episodes of respiratory failure, or, requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Pulmonary Function Test (PFT) results are generally reported before and after the administration of bronchodilator therapy.  VA regulations require the use of post-bronchodilator results in determining disability ratings for Diagnostic Codes 6600, 6603, 6604, 6825-6833, and 6840-6845, unless post-bronchodilator results are poorer than pre-bronchodilator results.  38 C.F.R. § 4.96(d)(4).  There are no regulations specifying whether pre- or post-bronchodilator results should be used when determining disability ratings under DC 6602.  As a matter of convenience, this decision relates pre- and post-bronchodilator scores alike in summarizing PFT studies.

Factual Background

The Veteran underwent a VA examination in September 2008.  At that time, it was noted that the Veteran was treated with an inhaler.  His reported symptoms included shortness of breath and sometimes wheezing with coughing during cold weather and sometimes with exertion.  Shortness of breath also occurred with swimming.  The appellant indicated that he had the reported symptoms at least once a week.  However, he had never been in an emergency room or hospitalized for his respiratory condition.  Further, he had no days lost from incapacitation due to his asthmatic bronchitis with allergic component.

On physical examination, the Veteran's lungs were clear to auscultation and there was no wheezing.  The examiner noted that the Veteran had a PFT in April 2007 with interpretations of mild 80 percent predicated obstructive defect based on GOLD criteria.  There was significant bronchodilator response.  The examiner concluded that the diagnosis was consistent with asthma.  Additionally, following a September 2008 PFT, the FEV1/FVC ratio was reduced and there was curvature to the flow volume loop.  The increased airway resistance and decreased specific conductance indicated a central airway disease.  The TLC, FRC, and RV were increased indicating overinflation.  Following administration of bronchodilator, there was no significant response and the diffusing capacity was normal.  The examiner determined that minimal airway obstruction and overinflation were present.  

In correspondence received in April 2011, the Veteran reported that he has been on 2 inhalers since being diagnosed with his respiratory condition, one of which he used daily.

The Veteran was provided an additional VA examination in April 2014.  During the examination, the Veteran reported that his allergies had worsened over the years and, as a result, his asthma attacks had become more frequent.  It was documented that he was prescribed a Flovent inhaler and Singulair in 2008, in addition to his albuterol inhaler.  However, he had not been hospitalized or gone to the emergency room for asthma attacks.  Additionally, he had not been prescribed systemic steroid medications, but reported using his albuterol inhaler every day.  

The examiner noted that the Veteran's respiratory condition did not require the use of oral parenteral corticosteroid medications, but did require the daily use of inhalational bronchodilator therapy, intermittent use of inhalational anti-inflammatory medication, and other inhalational mediations.  The Veteran's asthmatic bronchitis with allergic component did not require the use of antibiotics or outpatient oxygen therapy.  The examiner noted that the Veteran did not have any asthma attacks with episodes of respiratory failure in the past 12 months.  Further, he had not had any physician visits for required care of exacerbations.   

On diagnostic testing, the examiner noted that a PFT was performed in September 2008.  Results showed pre-bronchodilator FVC to be 115 percent of the predicated value, FEV-1 at 98 percent of the predicated value, FEV-1/FVC at 68 percent of the predicated value, and DLCO at 132 percent of the predicated value.  Post-bronchodilator FVC was 115 percent of the predicated value, FEV-1 was 101 percent of the predicated value, and FEV-1/FVC was at 70 percent.  The examiner determined that the FEV-1/FVC test most accurately reflected the Veteran's level of disability.  The examiner noted that the Veteran's most recent medication list showed 3 medications for asthma.  Review of the appellant's medical record did not show urgent clinical visits for asthma.  He opined that it appeared that he Veteran's asthma is stable while on his current regimen and without exacerbations.  

In the report of a December 2016 VA examination, it was noted that the Veteran uses a Flovent inhaler, Ventolin, Sudafed, Singular, and Claritin to treat his respiratory condition.  However, the asthmatic bronchitis with allergic component did not require the use of oral or parenteral corticosteroid medication or bronchodilators, antibiotics, or outpatient oxygen.  It required the daily use of inhalational bronchodilator therapy and inhalational anti-inflammatory medication.  The examiner noted that the Veteran had not had any asthma attacks with episodes of respiratory failure in the past 12 months or physician visits for required care of exacerbations.  

On diagnostic testing PFT results showed pre-bronchodilator FVC to be 99 percent of the predicated value, FEV-1 at 87 percent of the predicated value, and FEV-1/FVC at 87 percent of the predicated value.  Post-bronchodilator FVC was 99 percent of the predicated value, FEV-1 was 95 percent of the predicated value, and FEV-1/FVC was at 95 percent.  The examiner determined that the FEV-1/FVC test most accurately reflected the Veteran's respiratory disability.  He also noted that there was a progression in the Veteran's symptoms; however, there was no change in the service-connected diagnosis.  

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 30 percent for the Veteran's asthmatic bronchitis with allergic component for any portion of the rating period on appeal. 

In this regard, the evidence in this case shows that the Veteran's asthmatic bronchitis with allergic component has essentially necessitated the use of daily inhalational or oral therapy.  Such symptomatology more nearly approximates the criteria for the current 30 percent rating under Diagnostic Code 6602.  

The evidence, however, shows that the Veteran's respiratory condition has not been manifested by an FEV-1 of 40 to 55 percent of predicted value, or, an FEV-1/FVC of 40 to 55 percent.  In addition, the record shows that the Veteran's respiratory disability has not necessitated at least monthly visits to a physician for required care of exacerbations, or, intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Notably, the Veteran does not contend otherwise.  As such the criteria for the next-higher 60 percent have not been met.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 30 percent for the Veteran's service-connected asthmatic bronchitis with allergic component, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to an initial disability rating higher than 30 percent for asthmatic bronchitis with allergic component is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


